***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     JEAN-MARC JACQUES v. MURIEL JACQUES
                  (AC 41789)
                 DiPentima, C. J., and Moll and Bishop, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant for breach of
   contract. Specifically, the plaintiff’s complaint alleged that the defendant
   breached the parties’ marital separation agreement by failing to disclose
   certain assets. Following a trial, the trial court rendered judgment in
   favor of the defendant, from which the plaintiff appealed to this court.
   On appeal, he claimed, inter alia, that the trial court erred by concluding
   that his action was barred by the applicable statute of limitations (§ 52-
   576 [a]) and determining that it lacked continuing jurisdiction to enforce
   the parties’ separation agreement. Held that the plaintiff’s appeal was
   moot; because the plaintiff failed to challenge an independent ground
   for the court’s adverse ruling, namely, the court’s determination that the
   plaintiff’s breach of contract claim failed on the merits due to insufficient
   evidence that the defendant had breached the separation agreement,
   even if this court agreed with the plaintiff’s claim that his action was
   not barred by the statute of limitations, there would be no practical
   relief that could be afforded to the plaintiff because of his failure to
   challenge the trial court’s finding on the merits.
        Argued October 21—officially released December 24, 2019

                             Procedural History

  Action to recover damages for breach of contract,
and for other relief, brought to the Superior Court in
the judicial district of Hartford and tried to the court,
Hon. Gerard I. Adelman, judge trial referee; judgment
for the defendant, from which the plaintiff appealed to
this court. Appeal dismissed.
   Keith Yagaloff, for the appellant (plaintiff).
  Brandon B. Fontaine, with whom, on the brief, was
C. Michael Budlong, for the appellee (defendant).
                           Opinion

   PER CURIAM. The plaintiff, Jean-Marc Jacques,
appeals from the judgment of the trial court rendered
in favor of the defendant, Muriel Jacques. On appeal,
the plaintiff claims that the trial court erred by (1)
concluding that his action was barred by the statute of
limitations contained in General Statutes § 52-576 (a),
(2) determining that it lacked continuing jurisdiction
to enforce the parties’ separation agreement, and (3)
failing to construe the parties’ separation agreement as
a contract and to effectuate the intent of the parties to
the contract. Because, however, the plaintiff has failed
to challenge an independent ground for the trial court’s
ruling, the plaintiff’s appeal is moot. Accordingly, we
dismiss the plaintiff’s appeal.1
   The following facts and procedural history are rele-
vant to the disposition of the plaintiff’s appeal. In May,
2016, the plaintiff brought a breach of contract action
against the defendant, alleging that she had breached
the parties’ marital separation agreement by failing to
disclose assets. Paragraph 10 (h) of the separation
agreement provided: ‘‘[A]ny assets over ten thousand
and 00/100 ($10,000.00) dollars in fair market value that
the [defendant] owns or has an equitable interest in at
the time of the dissolution which are not shown by
the [defendant] on her financial affidavit, shall, upon
discovery by the other party, become [the plaintiff’s]
property without any defense interposed by the [defen-
dant] whatsoever as to such claims of the other party.’’
In his complaint, the plaintiff alleged that the defendant
liquidated two annuities prior to the divorce. The plain-
tiff argued that the proceeds from these liquidated annu-
ities, totaling $1,153,444.78, were undisclosed assets
under paragraph 10 (h) of the separation agreement.
The defendant denied the material allegations of the
complaint and raised a number of special defenses,
including that the plaintiff’s claim was barred by the
statute of limitations governing breach of contract
actions, as provided in § 52-576 (a).2 After trial, the court
first determined that the plaintiff’s action was barred
by the statute of limitations. The court then found that
there was insufficient evidence that the defendant had
breached the separation agreement as alleged by the
plaintiff and that there had been no failure to disclose
assets by either party. Accordingly, the court rendered
judgment in favor of the defendant. This appeal
followed.
   Before this court, the plaintiff argues that the trial
court erred in a number of ways relating to the applica-
bility of the statute of limitations. The plaintiff does
not, however, challenge the trial court’s determination
that there was insufficient evidence to support his claim
that the defendant had breached the separation
agreement.
  ‘‘Where an appellant fails to challenge all bases for
a trial court’s adverse ruling on his claim, even if this
court were to agree with the appellant on the issues
that he does raise, we still would not be able to provide
[him] any relief in light of the binding adverse finding[s]
[not raised] with respect to those claims. . . . There-
fore, when an appellant challenges a trial court’s
adverse ruling, but does not challenge all independent
bases for that ruling, the appeal is moot.’’ (Internal
quotation marks omitted.) Parnoff v. Aquarion Water
Co. of Connecticut, 188 Conn. App. 153, 166, 204 A.3d
717 (2019).
   In the present case, the trial court rendered judgment
in favor of the defendant on two grounds. First, it deter-
mined that the separation agreement remained a con-
tract beyond the judgment of the court dissolving the
marriage and that the plaintiff’s breach of contract claim
was barred by the statute of limitations. Second, the
court found that there was insufficient evidence that
the defendant had breached the separation agreement,
and, thus, the plaintiff’s claim failed on the merits. On
appeal, the plaintiff argues that his action was not
barred by the statute of limitations because the separa-
tion agreement had been incorporated into the judg-
ment by the court dissolving the marriage.3 Because the
plaintiff did not challenge the trial court’s determination
that he failed to prove a breach of contract, there is no
practical relief that this court can grant to him. Thus,
even if we agreed with the plaintiff’s argument that his
action is not barred by the statute of limitations, we
would be unable to provide relief because the plaintiff
failed to challenge the trial court’s finding on the merits.
See Hartford v. CBV Parking Hartford, LLC, 330 Conn.
200, 210, 192 A.3d 406 (2018) (‘‘[u]ndoubtedly, if there
exists an unchallenged, independent ground to support
a decision, an appeal from that decision would be moot,
as this court could not afford practical relief even if
the appellant were to prevail on the issue raised on
appeal’’). Thus, the plaintiff’s appeal is moot and we
are without subject matter jurisdiction.
      The appeal is dismissed.
  1
    Because we dismiss the plaintiff’s claims as moot, we do not reach the
merits of the plaintiff’s claims.
  2
    General Statutes § 52-576 (a) provides in relevant part: ‘‘No action . . .
on any simple or implied contract, or on any contract in writing, shall be
brought but within six years after the right of action accrues . . . .’’
  3
    The plaintiff relies on § 52-576 (c), which provides in relevant part: ‘‘The
provisions of this section shall not apply to actions upon judgments of any
court of the United States or of any court of any state within the United
States . . . .’’